DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 9/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide copies of Non-Patent Literature documents 5-7.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both an unidentified brake part (Fig. 1) and a cylinder (Fig. 2).   In addition, reference character “22” has been used to designate both a threaded shaft (Fig. 3) and a cylinder bore (Fig. 7).  It is unclear what parts are considered to be the housing and motor mounting shaft, respectively.  The Examiner notes that the applicant provided corrections for both of these issues in parent application 15/639,536.  Submission of the corrected drawings filed on 4/19/2019 and 12/6/2018 is suggested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claim 23 is objected to because of the following informalities: Claim 23 recites “comprises second controller” (Lines 1-2), which should be changed to –comprises a second controller--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “one or more spring parts” (Line 11), requiring as little as one spring part.  Claim 18 later recites “the spring parts” (Line 12) along with claim 30 (Line 4), claim 34 (Line 1) and claim 35 (Line 1), require two or more.  Claims 31, 32 and 33 each recite “the pair of spring parts” (Claim 31: Line 1; Claim 32: Line 2; Claim 33: Lines 3-4).  It is unclear how many spring parts are required and how they reconcile.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehrle et al (FR 2885658).
As per claim 18, Baehrle et al discloses an electronic parking brake apparatus (Abstract), comprising: 
a housing unit (1); 
a motor unit (Page 3, lines 10-13) mounted in the housing unit; 
a gear unit (3; Page 3, lines 10-13) engaged and configured to be rotated with the motor unit; 
a brake shoe (10); 
a piston unit (5) configured to apply pressure to the brake shoe; and 
a nut unit (4, 6, 7) mounted on the gear unit, coupled to the piston unit, and configured to be moved by rotation of the gear unit to pressurize the piston unit (Fig. 1), 
wherein the nut unit comprises: 
one or more spring parts (6); and 
a nut coupling part (11) supporting the spring parts, wherein the nut coupling part is connected to the gear unit to move in an axial direction of the gear unit (11).
As per claim 19, Baehrle et al discloses the apparatus of claim 18, wherein the housing unit further comprises: 
a motor mounting part (8, 9) covering the motor unit; 
a gear mounting part (8, 9) covering the gear unit; and 
a piston mounting part (8, 9) extending from the gear mounting part and covering the piston unit.
As per claim 20, Baehrle et al discloses the apparatus of claim 19, wherein the motor mounting part further comprises an inner surface (8, 9), and the inner surface has an angled shape (The corners of the non-hydraulic chamber 12 form right angles).
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,143,254. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Choi (US 11,143,254) discloses substantially the same limitations except for minor differences in arrangement and phrasing.
12.	Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,378,603. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Choi (US 10,378,603) discloses substantially the same limitations except for minor differences in arrangement and phrasing.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657